Citation Nr: 1538766	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for left foot plantar fasciitis.

2.  Entitlement to an initial disability rating in excess of 30 percent for right foot plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to May 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York (RO). 

On July 3, 2014, the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), the Court issued an order in March 2015 that remanded the case to the Board for readjudication, and issuance of a new decision.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  Here, based on the JMR, the Court remanded the Board's decision.  Accordingly, in order to prevent prejudice to the Veteran, the July 2014 decision of the Board that denied an initial rating in excess of 30 percent for the service-connected left foot plantar fasciitis, and an initial rating in excess of 30 percent for the service-connected right foot plantar fasciitis must be vacated, and a new decision will be entered as if the July 2014 decision by the Board had never been issued.




REMAND

Throughout the rating period on appeal, the evidence of record reveals bilateral plantar fasciitis, with Achilles tendonitis, and bilateral pes planus.  Service connection, however, has been previously denied for bilateral pes planus.  With respect to the Achilles tendonitis, the Board finds that a VA examination is necessary in order to distinguish any symptoms of Achilles tendonitis from those that are associated with the service-connected bilateral plantar fasciitis disorder.  38 C.F.R. § 4.72, Diagnostic Code 5284 (2015).  

In addition, the Veteran receives ongoing treatment for his service-connected bilateral foot disorder at the VA Medical Center in Buffalo, New York.  The record contains VA outpatient treatment records to March 2013; thus, VA must obtain any VA outpatient treatment records from March 2013 to the present.  See 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in Buffalo, New York from March 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral plantar fasciitis disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must specify all symptoms of the feet that are present and the result of the service-connected bilateral plantar fasciitis disorder.  The examiner must also specify all symptoms of the feet that are present and the result of Achilles tendonitis disorder.  If the examiner is unable to distinguish the symptoms between these two disorders, it must be so stated.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, to include consideration of separate ratings for separate and distinct symptomatology due to the bilateral foot disorder.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

